PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Idrobo, Louis
Application No. 16/034,336
Filed: 12 Jul 2018
For: Automated Anti Health Insurance Fraud and Abuse Methods and System

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed December 4, 2020, to withdraw the holding of abandonment for the above-identified application.

The application became abandoned July 14, 2020 for failure to timely submit a proper reply to the Notice of Non-Compliant Amendment (Notice) mailed May 11, 2020. The Notice set a two-month shortened statutory period of time for reply. Notice of Notice of Abandonment was mailed June November 12, 2020.

Petitioner herein states:

On Friday July 10th, 2020 at 5:33pm, Pro Se Petitioner made a bona fide attempt to reply and advance the application to final action, and the reply was substantially a complete reply to the non-final Office action, and was received by the office at the examiners fax number 571-273-6078 (that was one of the fax numbers on previous correspondence) rather the main fax for reply which apparently was 571-273-8300. A notice of abandonment was mailed 11/12/20 to petitioner stating it was abandoned in view of no response being received. I, the pro se petitioner use a fax service which provides confirmation and maintains records of faxes sent. I have included screenshot evidence of the fax which includes a picture of what was sent and the number that it was sent to. The reply included the requested missing signature (you can also see the signature in the confirmation), therefore, it was a complete response within the requested time period. The deadline was later in July. In addition, due to the corona virus situation I believed government activities were on hold and the office was consequently taking a long time to take the next steps in the process.

Petitioner requests withdrawal of the abandonment (MPEP 711.03).

A review of the application file wrapper does not reflect receipt of the reply purportedly filed July 10, 2020. While petitioner purports that a reply to the Notice was transmitted via facsimile, 

In accordance with 37 CFR 1.8:

(a) Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes. 
(1) Correspondence will be considered as being timely filed if: 
(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being: 
(A) Addressed as set out in § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail; or 
(B) Transmitted by facsimile to the Patent and Trademark Office in accordance with § 1.6(d); or 
(C) Transmitted via the Office electronic filing system in accordance with § 1.6(a)(4); and 
(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated. 
(2) The procedure described in paragraph (a)(1) of this section does not apply to, and no benefit will be given to a Certificate of Mailing or Transmission on, the following: 
(i) Relative to Patents and Patent Applications— 
(A) The filing of a national patent application specification and drawing or other correspondence for the purpose of obtaining an application filing date, including a request for a continued prosecution application under § 1.53(d); 
(B) Papers filed in trials before the Patent Trial and Appeal Board, which are governed by § 42.6(b) of this title; 
(C) Papers filed in contested cases before the Patent Trial and Appeal Board, which are governed by § 41.106(f) of this title; 
(D) The filing of an international application for patent; 
(E) The filing of correspondence in an international application before the U.S. Receiving Office, the U.S. International Searching Authority, or the U.S. International Preliminary Examining Authority; 
(F) The filing of a copy of the international application and the basic national fee necessary to enter the national stage, as specified in § 1.495(b). 
(G) The filing of a written declaration of abandonment under § 1.138
(H) The filing of a submission under § 1.217 for publication of a redacted copy of an application; 
(I) The filing of a third-party submission under § 1.290; 
(J) The calculation of any period of adjustment, as specified in § 1.703(f); 
(K) The filing of an international design application. 
(ii) [Reserved] 
(iii) Relative to Disciplinary Proceedings— 
(A) Correspondence filed in connection with a disciplinary proceeding under part 11 of this chapter. 
(B) [Reserved] 
(b) In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned, or after the proceeding is dismissed or decided with prejudice, or the prosecution of a reexamination proceeding is terminated pursuant to § 1.550(d) or § 1.957(b) or limited pursuant to § 1.957(c), or a requester paper is refused consideration pursuant to § 1.957(a), the correspondence will be considered timely if the party who forwarded such correspondence: 
(1) Informs the Office of the previous mailing or transmission of the correspondence promptly after becoming aware that the Office has no evidence of receipt of the correspondence; 
(2) Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and 
(3) Includes a statement that attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing, transmission or submission. If the correspondence was sent by facsimile transmission, a copy of the sending unit’s report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission may be used to support this statement. 
(c) The Office may require additional evidence to determine if the correspondence was timely filed. 

The reply purportedly filed via facsimile on July 10, 2020 was not properly filed in accordance with 37 CFR 1.8 as it does not bear a certificate of transmission in accordance with 37 CFR 1.8(a)(1)(ii). Accordingly, the actual date of receipt reply is used by the Office. As the copy of the reply was received December 4, 2020, which is after the time period set for reply by the Notice, the holding of abandonment will not be withdrawn.

Petitioner is reminded that abandonment occurs as a matter of law upon failure to timely submit a proper reply to an outstanding Office communication. See, 35 USC 133. Petitioner herein has failed to establish that a proper reply to the Notice mailed May 11, 2020 was timely filed. In view thereof, the USPTO is precluded from withdrawing the holding of abandonment.

DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration must be accompanied by evidence of the timely submission of a proper reply to the Notice.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/


Attorney Advisor
Office of Petitions

Enclosure:	Copy of Petition Form